Citation Nr: 0504441	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-12 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 24, 1971, to 
March 19, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision that denied the 
veteran's claims of service connection for left and right 
knee disabilities.

The veteran testified at a video teleconference hearing (VTC) 
in December 2004 before the undersigned Acting Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 
2002).  A transcript of the hearing testimony is associated 
with the claim file.

The issue of service connection for a left knee disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  The issue of service connection for a 
right knee disability will be discussed in the following 
decision.


FINDING OF FACT

The current right knee disability first manifested many years 
after service discharge, and was not caused by a disease or 
injury in service. 


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA 
to assist the claimant with obtaining the evidence necessary 
to substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In a letter dated in February 2002, the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had received the private 
treatment records submitted by the veteran with his claim, 
and that the RO had requested verification of his service 
dates and his SMRs.  The letter also informed the veteran 
that the RO would obtain any VA treatment records, if he 
submitted the date and location of the VA treatment; and, 
that the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to submit copies of any non-VA treatment 
records for his knees, which the Board construes as 
reasonably informing him to submit any evidence in his 
possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, all relevant records relating 
to the veteran's right knee disability are on file.  The 
Board finds that VA has complied with the duty to assist the 
veteran with his claim.  38 C.F.R. § 3.159(c).  It is 
acknowledged that the Board is remanding the veteran's claim 
for service connection for a left knee disability so that 
additional records can be obtained from Pender Memorial 
Hospital as well as Moncrief Army Community Hospital.  The 
Board notes that the veteran alleges that these records 
reflect examination and treatment for his left not right knee 
problems.  As there is no indication that these outstanding 
records pertain to the right knee, the Board may proceed with 
appellate review.

Factual background

The veteran's November 1970 Report of Medical History For 
Pre-Induction reflects that he noted a history of a tricked 
or locked knee, and he reported that he was treated for "a 
bad knee" in 1970 at a hospital.  The examiner noted that 
the veteran was involved in an automobile accident in May 
1970, and that the veteran's left knee was stiff.  On 
objective examination, it was noted that his lower 
extremities were within normal limits.  In addition, it was 
specifically noted that his left knee was within normal 
limits on examination and by X-ray study.  A printed notation 
on the examination report, which is dated on February 24, 
1971, indicates that the veteran had no disqualifying defects 
or communicable diseases.  It was noted that he was qualified 
for induction and/or enlistment.

On separation examination in March 1971, the veteran's lower 
extremities were noted as normal.  There were no specific 
findings relating to the right knee.

Private treatment records reflect that, in June 1981, the 
veteran reported to his provider that he had injured his 
right knee three years earlier.  No mention was made of an 
injury to the veteran's right knee during his active service.  
A treatment note of May 1984 reflects that the veteran 
reinjured his right knee on a three wheeler.  

At the VTC, the veteran's representative related that the 
veteran indicated he was hospitalized at Fort Jackson from 
March 1971 to April 1971.  The veteran related that he 
stressed his left knee in basic training.  He further related 
that he was told that his left knee injury involved his 
ligaments, and that his right knee was mostly sprained.  The 
veteran related that he was treated by a private provider 
shortly after his release from active service, but the 
provider is now deceased, and the records are no longer 
available.  The veteran stated that he currently has "two 
steel knees."

Analysis

Service connection may be established for disability due to 
disease or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  
 
First, it is noted that the veteran's service medical records 
do not show any complaints, treatment or diagnoses relating 
to the right knee during his brief period of active duty.  
The first documentation of a right knee disability is in 
1981, approximately 10 years after his service discharge.  
Further, there is no medical evidence linking his current 
right knee disability to a disease or injury in service or to 
a service-connected disability.

While the veteran has argued, during his hearing and in 
various statements, that his current right knee problems are 
related to service, he is not competent to render such 
opinions as he is a layman and does not possess medical 
expertise or training.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).

In light of the evidence of record, the Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

It is noted that the veteran asserts that he was hospitalized 
for several weeks at Moncrief Army Community Hospital in Fort 
Jackson for treatment of left knee problems during service.  
A review of the veteran's service medical records verify that 
he was admitted to the aforementioned hospital on March 11, 
1971.  Only the admission report is on file.  On remand, 
outstanding records from the veteran's March 1971 
hospitalization at Moncrief Army Community Hospital should be 
obtained. 

In addition, it is noted that the veteran's induction 
examination report reflects that he was hospitalized at 
Pender Memorial Hospital for treatment of left knee problems 
in May 1970.  On remand, attempts should be made to obtain 
these outstanding medical records. 

Following receipt of the aforementioned records, the veteran 
should be scheduled for a VA examination to determine the 
nature and etiology of his left knee disability.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The RO should obtain any examination 
or treatment records regarding the 
veteran's left knee disability that are 
not already associated with the veteran's 
claims file from Moncrief Army Community 
Hospital in Fort Jackson, South Carolina 
dated in 1971.  

2.  The RO should request all of the 
veteran's medical records from Pender 
Memorial Hospital in 1970, which allegedly 
reflect treatment for left knee problems.

3.  Following receipt of any outstanding 
records, the veteran should be afforded a 
VA orthopedic examination to determine the 
nature and etiology of any left knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner.  
In particular, the examiner should address 
the following questions:  what is the date 
of onset of any current left knee 
disability?  The presence of any treatment 
for left knee problems during service 
should be addressed.  If it is determined 
that the left knee disability preexisted 
service, was there a permanent increase in 
severity during service?  If there was a 
permanent increase in severity, was such 
clearly and unmistakably due to the 
natural progress of the disease?  All 
provided opinions should be supported with 
a rationale. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


